Citation Nr: 1416125	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  06-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for asthma and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial compensable evaluation for asbestosis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


REMAND

The Veteran had active duty service from July 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer (DRO) in a hearing at the RO in October 2008; a transcript of that hearing is associated with the claims file.

This claim was initially before the Board in June 2010, when the Board denied service connection for a pulmonary disorder.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that claim, the Secretary for the Department of Veterans Affairs (Secretary) and the Veteran jointly agreed to remand the case back to the Board in order to consider a diagnosis of asbestosis.  The Court vacated the June 2010 Board decision and remanded the case back to the Board for further action.

The case was returned to the Board in compliance with that Court order in February 2012, at which time the Board awarded service connection for asbestosis and remanded the asthma/COPD claim for further development.  The RO assigned a noncompensable evaluation for the Veteran's asbestosis in an April 2012 rating decision, which the Veteran appealed.  

After this case was returned to the Board, the Veteran's representative submitted an April 1, 2014, letter.  He indicated that in a September 2013 letter he had requested a 90-day stay in order to submit further evidence and argument.  He further indicated that he had not been given a response to that request, and requested an additional 90-day extension in order to submit evidence and argument on the Veteran's behalf.  (The only September 2013 correspondence from the representative in the record does not request a stay.)

The Board notes that well over 90 days has passed since September 2013, and no additional submission of evidence or argument was made by the representative.  In light of the remand for the reasons discussed below, and because the representative will consequently have more time to submit additional evidence and argument, the Board denies the request for a 90-day stay.  The representative has had ample time to submit the evidence and argument following any request he may have made in September 2013.  

The Veteran underwent a VA examination of his asthma/COPD in August 2012, at which time a pulmonary functions test (PFT) was also performed with regards to evaluation of the Veteran's asbestosis.  The August 2012 medical opinions with regard to asthma/COPD, however, did not address the question of whether asbestosis could have caused or aggravated the asthma/COPD.  (The Veteran has specifically averred that his asthma/COPD is secondarily due to/aggravated by his service-connected asbestosis.)  Thus, the Board finds that the August 2012 opinions are inadequate.  A remand is therefore necessary for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

In light of the Board ordering an entire new VA examination with regards to asthma/COPD, the Board finds that it would be premature to evaluate the asbestosis claim at this time as potentially relevant evidence regarding evaluation of that disability may be obtained on examination.  

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Ann Arbor VA Medical Center, or any other VA medical facility since May 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for any pulmonary disorder(s), which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the severity of his service-connected asbestosis and etiology of any asthma and COPD.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, to include a PFT, should be conducted and the results reported in the record.

The examiner should specifically indicate whether the Veteran has asthma or COPD.  If the examiner does not diagnose both of those conditions, the examiner should opine whether the Veteran's previous diagnoses in the claims file of asthma or COPD have either (a) resolved; or (b) were mis-diagnosed or inappropriately diagnosed.  Reasoning for such mis-diagnosis/inappropriate diagnosis should be given.

For any asthma or COPD found to currently exist or that existed but resolved during the appeal period, the examiner should indicate whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include in-service exposure to asbestos.  

The examiner must specifically discuss the Veteran's lay evidence regarding continuity of symptomatology and chronicity of his symptoms during and after service.  The examiner should also discuss any other relevant and pertinent medical evidence in the record.  The medical reasons for accepting or rejecting the Veteran's lay statements should be set forth in detail.

Next, the examiner should opine whether the Veteran's asthma or COPD was more likely, less likely, or at least as likely as not caused by or otherwise the result of his service-connected asbestosis.  

The examiner should then opine whether the Veteran's asthma or COPD is more likely, less likely, or at least as likely as not aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected asbestosis.  In so discussing, the examiner should focus on (a) whether there was an increase in symptomatology; and (b) whether such was due to his asbestosis or whether such was due to the normal progression of his asthma or COPD.

Finally, the examiner should evaluate the Veteran's asbestosis and assure that the examination and findings pertaining to that service-connected disability are sufficient to apply pertinent rating criteria.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for asthma and COPD, and increased evaluation of his asbestosis.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

